     Case 4:20-cv-00735-P Document 7 Filed 09/21/20         Page 1 of 2 PageID 20



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

TRE’VON A. WOODARDS,                       §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §    Civil Action No. 4:20-cv-00735-P
                                           §
ASSET PLUS COMPANIES LP et al.,            §
                                           §
       Defendants.                         §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 6. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. Since no objections were filed, the District

Judge reviewed the proposed Findings, Conclusions, and Recommendation for plain error.

See Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc).

Finding none, the undersigned District Judge believes that the Findings and Conclusions

of the Magistrate Judge are correct, and they are accepted as the Findings and Conclusions

of the Court.

       Accordingly, it is ORDERED that Plaintiff’s Application to Proceed In Forma

Pauperis (ECF No. 2) is DENIED, and this case is DISMISSED WITHOUT

PREJUDICE.
Case 4:20-cv-00735-P Document 7 Filed 09/21/20   Page 2 of 2 PageID 21



  SO ORDERED on this 21st day of September, 2020.




                                  2
